DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 9 are objected to because of the following informalities: 
	Claim 1, line 13, “a second rectifier receiving the input power” should be – a second rectifier receiving input power from the second power input—
	Claim 9, line 16, “the second transformer” should be – the second rectifier--
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites “receiving, via a second power input, the input power from the pass-through output; rectifying, via a second rectifier, the input power from third power input into a second rectified power; outputting, via a third power output, the input power from the third power input;”  which renders the claim vague and indefinite. It is unclear where the third power input is because the claim recites “ receiving, via a second power input, the input power.”  Based on Fig. 3 of applicant’s specification, one power module only has one input 105, therefore, is is unclear how the second power module includes second power input and third power input. For Examination purpose, the limitation in claim 9 has been interpreted as “receiving, via a second power input, the input power from the pass-through output; rectifying, via a second rectifier, the input power from tthe second power input into a second rectified power; outputting, via a third power output, the input power from the second power input;”  
Claim 10-16 are rejected for the same reason above, because they depend on claim 9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11387658 in view of Smed (US20120295483A1).

Current Claims
U.S. Patent No. 11387658
1. A power distribution system comprising:



a first power module including
a first power input receiving an input power,
a first rectifier receiving the input power and outputting a rectified power,
a first power output configured to output the input power,
a second power output configured to output the rectified power,
a pass-through output configured to output input power, and

a first circuit breaker configured to provide overcurrent protection before the input power is received by the first rectifier and the first power output; and
a second power module including


a second power input receiving the input power, from the pass-through output of the first power module,
a second rectifier receiving the input power and outputting a second rectified power,

a third power output configured to output the input power,
a fourth power output configured to output the second rectified power, and

a second circuit breaker configured to provide overcurrent protection before the input power is received by the second rectifier and the third power output and provide overcurrent protection after the input power is output from the pass-through output.

1. A power distribution system comprising:
a first power module including a first housing, the first power module including within the first housing:
a first power input receiving an input power,
a first transformer receiving the input power and outputting a transformed power,
a first power output configured to output the input power, via a first power receptacle, to a first external device,
a second power output configured to output the transformed power, via a second power receptacle, to a second external device,
a pass-through output configured to output the input power, and
a first circuit breaker configured to provide overcurrent protection before the input power is received by the first transformer and the first power output; and
a second power module including a second housing, the second power module including within the second housing:
a second power input receiving the input power, from the pass-through output of the first power module,
a second transformer receiving the input power and outputting a second transformed power,
a third power output configured to output the input power, via a third power receptacle, to a third external device,
a fourth power output configured to output the second transformed power, via a fourth power receptacle, to a fourth external device, and
a second circuit breaker configured to provide overcurrent protection before the input power is received by the second transformer and the third power output and provide overcurrent protection after the input power is output from the pass-through output.

4. The power distribution system of claim 1, wherein the first power module further includes a fifth power output.
1. a second power output configured to output the transformed power, via a second power receptacle, to a second external device,
5. The power distribution system of claim 4, wherein the fifth power output is configured to output a transformed alternating-current power.
1. a second power output configured to output the transformed power, via a second power receptacle, to a second external device, 
2. The power distribution system of claim 1, wherein the input power is approximately 120 volts alternating-current power and the transformed power is approximately 220 volts alternating-current power.
6. The power distribution system of claim 5, wherein the transformed alternating-current power is approximately 220 volts alternating-current.
2. The power distribution system of claim 1, wherein the input power is approximately 120 volts alternating-current power and the transformed power is approximately 220 volts alternating-current power.
7. The power distribution system of claim 1, wherein the first power module further includes a transformer configured to convert the input power to a transformed power.
1. a first transformer receiving the input power and outputting a transformed power,

8. The power distribution system of claim 7, wherein the transformer is a step up and step down transformer.
4. The power distribution system of claim 1, wherein the first and second transformers are step up and down transformers.
9. A method of distributing power, the method comprising:
receiving, via an input power, an input power;
rectifying, via a first rectifier, the input power into a rectified power;
outputting, via a first power output, the input power;
outputting, via a second power output, the rectified power;


outputting, via a pass-through output, the input power;
providing, via a first circuit breaker within a first housing of a first power module, overcurrent protection before the input power is received by the first rectifier and the first power output.
receiving, via a second power input, the input power from the pass-through output;
rectifying, via a second rectifier, the input power from third power input into a second rectified power;
outputting, via a third power output, the input power from the third power input;
outputting, via a fourth power output, the rectified power from the second rectifier; 


and

providing, via a second circuit breaker within a second housing of a second power module, overcurrent protection before the input power is received by the second transformer and the third power output and provide overcurrent protection after the input power is output from the pass-through output.

7. A method of distributing power, the method comprising:
receiving, via an input power, an input power;
transforming, via a first transformer, the input power into a transformed power;
outputting, via a first power output having a first power receptacle, the input power to a first external device;
outputting, via a second power output having a second power receptacle, the transformed power to a second external device;
outputting, via a pass-through output, the input power;
providing, via a first circuit breaker within a first housing of a first power module, overcurrent protection before the input power is received by the first transformer and the first power output;
receiving, via a second power input, the input power from the pass-through output;
transforming, via a second transformer, the input power into a second transformed power;
outputting, via a third power output having a third power receptacle, the input power from the second power input to a third external device;
outputting, via a fourth power output having a fourth power receptacle, the second transformed power from the second transformer to a fourth external device; and
providing, via a second circuit breaker within a second housing of a second power module, overcurrent protection before the input power is received by the second transformer and the third power output and provide overcurrent protection after the input power is output from the pass-through output.

12. The method of claim 9, further comprising outputting a transformed alternating-current power via a fifth power output. 

7. outputting, via a second power output having a second power receptacle, the transformed power to a second external device
8. The method of claim 7, wherein the input power is approximately 120 volts alternating-current power and the transformed power is approximately 220 volts alternating-current power
13. The method of claim 12, wherein the fifth power output is included in the first power module.
7. outputting, via a second power output having a second power receptacle, the transformed power to a second external device
14. The method of claim 13, wherein the transformed alternating-current power is approximately 220 volts alternating-current.

8. The method of claim 7, wherein the input power is approximately 120 volts alternating-current power and the transformed power is approximately 220 volts alternating-current power.
15. The method of claim 1, further comprising converting, via a transformer, the input power to a transformed power.

7. transforming, via a first transformer, the input power into a transformed power;

16. The method of claim 15, wherein the transformer is a step up and step down transformer.
10. The method of claim 7, wherein the first and second transformers are step up and down transformers.


With regard to claim 1, Nelson teaches highlighted limitation above, but does not teach a first power module including a first rectifier receiving input power and outputting a rectifier power, a second output configured to output the rectified power, a first circuit breaker configured to provide overcurrent protection before the input power is received by the first rectifier. a second power module including a second rectifier receiving input power and outputting a second rectifier power, a fourth output configured to output the rectified power, a second circuit breaker configured to provide overcurrent protection before the input power is received by the second rectifier.
However, Smed  teaches a first power module including a first rectifier ( e.g., 470, Fig. 4, 470 convert 100-240 AC to 5VDC for USB) , receiving input power  ( e.g., 400 Fig. 4) and outputting a rectifier power ( output of 470, Fig. 4)), a second output ( output of 470, Fig. 4) configured to output the rectified power, a first circuit breaker ( e.g., 410, Fig. 4)  configured to provide overcurrent protection before the input power is received by the first rectifier ( e.g., 470, Fig. 4). a second power module including a second rectifier ( 470 in a duplication of Fig. 4)  receiving input power and outputting a second rectifier power ( output of 470 in the duplication of Fig. 4) , a fourth output configured to output the rectified power ( output of 470 in the duplication of Fig. 4) , a second circuit breaker  ( 410 in  the duplication of Fig. 4) configured to provide overcurrent protection before the input power is received by  the second  rectifier ( 470 in the duplication of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson, to include a first power module including a first rectifier receiving input power and outputting a rectifier power, a second output configured to output the rectified power, a first circuit breaker configured to provide overcurrent protection before the input power is received by the first rectifier. a second power module including a second rectifier receiving input power and outputting a second rectifier power, a fourth output configured to output the rectified power, a second circuit breaker configured to provide overcurrent protection before the input power is received by the second rectifier., as taught by Smed, in order to provide a multi-function power strip that is suitable for powering a plurality of different model of electronic accessories ([0006] of Smed)
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the multifunction power strip in Fig. 4 of Smed in order to the two connected power module described in Nelson. In addition, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more power module, the more load that that the system can power, but the functionality of the system does not change.
With regard to claim 2, the combination of Nelson and Smed teaches all the limitations of claim 1, and Smed further teaches the input power is approximately 120 volts alternating-current power (e.g., 400 provides the power as 100-240 V A/C, Fig. 4 ) and the rectified power is approximately 5 volts direct-current power ( 5 Volts output to USB from 470, Fig. 4).
With regard to claim 3, the combination of Nelson and Smed teaches all the limitations of claim 1, and Smed further teaches the second power output is a Universal Serial Bus (USB) power output( 5 Volts output to USB from 470, Fig. 4).
With regard to claim 9, Nelson teaches the highlighted limitation above, but not 
rectifying, via a first rectifier, the input power into a rectified power; outputting, via a second power output, the rectified power; rectifying, via a second rectifier, the input power from third power input into a second rectified power; outputting, via a fourth power output, the rectified power from the second rectifier; and providing, via a second circuit breaker, overcurrent protection before the input power is received by the second transformer.
 	However, Smed teaches rectifying, via a first rectifier ( e.g., 470, Fig. 4), the input power into a rectified power; outputting, via a second power output ( output of 470, Fig. 4), the rectified power; rectifying, via a second rectifier ( e.g., 470 in a duplicated Fig. 4), the input power from third power input into a second rectified power; outputting, via a fourth power output ( output of 470 in a duplicated Fig. 4), the rectified power from the second rectifier; and providing, via a second circuit breaker ( e.g., 410 in the duplicated Fig. 4), overcurrent protection before the input power is received by the second transformer ( e.g., 470 in the duplicated Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson, to  rectify, via a first rectifier, the input power into a rectified power; output, via a second power output, the rectified power; rectify, via a second rectifier, the input power from third power input into a second rectified power; output, via a fourth power output, the rectified power from the second rectifier; and provid, via a second circuit breaker, overcurrent protection before the input power is received by the second transformer, as taught by Smed,  in order to provide a multi-function power strip that is suitable for powering a plurality of different model of electronic accessories ([0006] of Smed)
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the multifunction power strip in Fig. 4 of Smed in order to the two connected power module described in Nelson. In addition, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more power module, the more load that that the system can power, but the functionality of the system does not change.
With regard to claim 10, the combination of Nelson and Smed teaches all the limitations of claim 9, and Smed further teaches the input power is approximately 120 volts alternating-current power (e.g., 400 provides the power as 100-240 V A/C, Fig. 4 ) and the rectified power is approximately 5 volts direct-current power ( 5 Volts output to USB from 470, Fig. 4).
With regard to claim 11, the combination of Nelson and Smed teaches all the limitations of claim 9, and Smed further teaches the second power output is a Universal Serial Bus (USB) power output( 5 Volts output to USB from 470, Fig. 4).

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalivas (US4285023A) teaches the rectifier system with circuit breaker.

Unger (US20100296326A1) teaches a pass out circuit and a sensor switch for rectifier
Barsun (US 20060087872 A1) teaches that a power supply including the 
Lai (US 7426126 B1) teaches a charging device with a transformer and circuit breaker.
Barsun (US 20060087872 A1) teaches about a power module with a passthrough and a transformer
Byrne (US20130119772A1) teaches about a control power device with circuit breaker and rectifier.
Krishnamoorthy (US20140268937A1) teaches about the rectifier circuit and dc converter with 120 V input and 5V output
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836